Title: To Benjamin Franklin from Dumas: Two Letters, 28 March 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


I.
Monsieur
Lahaie 28e. Mars 1780
Vous verrez, par l’avis ci-joint, que la Frise a accédé à la Résolution d’Hollande. Je n’apprends rien encore du parti qu’ont pris les autres Provinces. Il est vrai qu’étant indisposé, je n’ai pu m’informer, mais il paroît clairement, sur le tout, qu’on ne cherche ici qu’à pousser le temps par les épaules.
Mr. Y—— a présenté le 21e. un Mémoire où il presse L.H.P. de se déclarer; ce qu’elles déclineront assurément. Il est long; & je ne l’ai qu’en Hollandois. Comme je ne doute pas qu’il ne paroisse dans la Gazette la semaine prochaine, je differerai de la traduire.
On m’écrit d’Allemagne les anecdotes suivantes “Il y aura vers la fin de May prochain en Lithuanie un phénomene politique. Ce sera la conjonction de Venus avec Saturne; ou, pour parler plus clair, le Salomon du Nord ira y rencontrer la Reine de Saba. Assurément vous ne soupçonnerez pas que ce voyage ait la galanterie pour objet.”
“Lorsque l’Impératrice de Russie apprit que le Chevalier Harris avoit été attaqué d’une fievre de bile, occasionnée par le chagrin d’avoir manqué son coup, Oh, dit-elle, le pauvre Harris! Je ne me serois seulement pas doutée qu’il eût de la bile.”
Je suis avec mon respectueux dévouement, tant que je vivrai, Monsieur Votre très-humble & très-obéissant serviteur
Dumas

Je vous écris, Monsieur, une autre Lettre, par l’autre voie. Si vous ne la receviez pas, de grace faites la lui demander. Car il importe que vous l’ayiez au plutôt.
Passy à S. E. Mr. B. Franklin, Min. Pl. des Etats-Unis
  
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-Unis / Passy./.
Notation: Dumas la haie March. 28. 80
 
II.
Monsieur
A La haie 28e. Mars 1780
J’ai eu le malheur d’écrire une Lettre à mon cher Ami Mr. Carmichael, qui a été interceptée, & qui est entre les mains de S. Exc. Mr. l’Ambassadeur de France à La Haie. Dans cette Lettre (J’ignore si elle est signée de mon nom au long) j’ai commis une imprudence, une folie, impardonnable à un homme sage. Je n’en ai point gardé copie: mais, autant que je m’en souviens, j’y prie Mr. Carmichael de ne plus m’adresser des Lettres chez Mr. G. Grand à Amsterdam, parce que 1° sa qualité de Beau-pere du Genl. Prévôt, & 2° son intimité avec un certain Anglois à Amsterdam, le rendoient suspect; 3° qu’il n’avoit pas la confiance des amis de l’Amérique à Amsterdam; & 4° qu’il avoit tenu des propos qui pouvaient décréditer l’emprunt domicilié chez lui de la part des Etats-Unis de l’Amérique.
Je suis affligé de ce que mon zele pour les intérêts des Etats-Unis, poussé à l’excès, m’ait fait prendre & donner l’allarme si inconsidérément, puisque cela peut nuire à Mr. G. Grand, qui ne m’a rendu que de bons Offices, comme vous le savez, Monsieur. Pour réparer le mal, je ne vois de meilleur moyen que celui de vous exposer le fait. Cela est humiliant, douloureux; il peut m’en coûter, avec la vie, l’affreux regret d’avoir à me reprocher la perte de mon Enfant & de sa Mere. Les trois premieres raisons qui m’engageoient à suspecter Mr. Gd., ont reçu du poids chez moi des insinuations d’un homme de confiance de certains personnages que vous connoissez, lesquels m’ont confirmé ces insinuations. Je ne puis prouver aucune des choses qu’on m’a insinuées pour me prévenir contre Mr. G. Grand; & j’ai à craindre qu’on ne me laisse seul dans le danger. Aussi je n’ai nommé personne: c’est donc à moi que l’on s’en prend; & c’est moi que les uns voudront, & les autres laisseront perdre. Je crois donc inutile de nommer mes auteurs & leurs garants, excepté à Vous, Monsieur, Si vous me l’ordonniez. Mr. le Duc de la Vauguyon ayant ordonné que je lui donnasse une rétractation de ce que j’ai écrit à Mr. Carmichael, pour la remettre à Mr. G. Grand, j’ai préféré, toute réflexion faite, de la faire entre vos mains, Monsieur; & j’en donne connoissance à Mr. l’Ambassadeur, afin qu’il avertisse Mr. G. Grand qu’elle est entre vos mains, & que lui, ou Mr. son frere, pourront demander de l’y voir, & entendre lire.
J’ai, en vérité, la mort dans le coeur, & la cruelle tâche de cacher mon état à ma famille tant que je pourrai. Mais, jusqu’au dernier soupir, je serai avec le plus tendre respect, Monsieur De Votre Excellence le très-humble, & très obéissant serviteur
Dumas

Il me paroît nécessaire, Monsieur, que Mr. de C—— & Mr. B—— voient la Lettre ci-jointe chez vous.
On exigera de notre Ami de ne plus me voir; On interessera Mr. De N—— apparemment dans l’emprunt qui est ouvert chez Mr. G——. A la bonne heure. Mais serai-je completement la victime d’une telle combinaison? Je soupçonne celui qui m’a trahi & livré; et c’est affreux.
 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Min. Plenipe. des Etats-Unis / &c. / Passy./.
Notation: Dumas la haie March 28. 80
